Exhibit 10.5.2

EXECUTION COPY

OMNIBUS AMENDMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AND AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT

THIS OMNIBUS AMENDMENT (“Amendment”) is entered into as of February 27, 2012 by
and among:

 

  (a) YRCW Receivables LLC (the “Borrower” or “YRCW”),

 

  (b) YRC Worldwide Inc. (the “Servicer”),

 

  (c) the financial institutions listed on the signature pages hereof,

 

  (d) JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and

 

  (e) YRC Inc., USF Reddaway Inc. and USF Holland Inc. (each an “Originator” and
collectively, the “Originators”),

with respect to (i) that certain Credit Agreement dated as of July 22, 2011 by
and among the Borrower, the Servicer, the lenders party thereto and the
Administrative Agent (as amended, amended and restated, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) and (ii) that
certain Receivables Sale Agreement dated as of July 22, 2011 among the
Originators, the Servicer and YRCW, as buyer (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time, the “Sale
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement or, if
not defined therein, in the Sale Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Amendment to Credit Agreement. For the avoidance of doubt, it is understood
and agreed that the Credit Agreement has been amended as follows:

(a) The last paragraph of Article 7 has been amended to delete the two
references to “clause (c)” appearing therein and to replace them with references
to “clause (d)”.

2. Amendment to Sale Agreement. As of the Effective Date (as defined in
Section 3 below), the Sale Agreement is hereby amended as follows:

(a) Section 4.01(a)(i) of the Sale Agreement is hereby amended to delete the
reference to “(without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit)” appearing
therein and to replace therefor a reference to “(other than in respect of the
auditors’ report delivered in 2012 in respect of the fiscal year ended
December 31, 2011, without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit)”.



--------------------------------------------------------------------------------

3. Conditions of Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Servicer, the Originators, the Required Lenders and the Administrative Agent and
(ii) a duly executed amendment in respect of the YRCW Amended Term Loan in form
and substance reasonably satisfactory to the Administrative Agent and such
amendment shall be in full force and effect substantially contemporaneously with
this Amendment and (b) the Borrower shall have paid all previously invoiced,
reasonable, out-of-pocket expenses of the Administrative Agent (including, to
the extent invoiced, reasonable attorneys’ fees and expenses) in connection with
this Amendment and the other Transaction Documents, in each case to the extent
reimbursable under the terms of the Credit Agreement.

4. Representations and Warranties of the Borrower. In order to induce the other
parties to enter into this Amendment:

(a) The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders as follows as of the Effective Date:

(i) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and subject to general
principles of equity.

(ii) After giving effect to the terms of this Amendment, (i) no Termination
Event or Incipient Termination Event shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

(b) The Servicer and each Originator hereby represents and warrants to YRCW as
follows as of the Effective Date:

(i) This Amendment and the Sale Agreement, as amended hereby, constitute legal,
valid and binding obligations of such party and are enforceable against such
party in accordance with their terms except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and subject to general
principles of equity.

(ii) After giving effect to the terms of this Amendment, (i) no Servicer Event
of Default or Potential Servicer Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of such party set forth
in the Sale Agreement, as amended hereby, are true and correct in all material
respects on and as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

5. Reference to and Effect on the Credit Agreement and Sale Agreement.

(a) Upon the effectiveness hereof, (i) each reference to the Credit Agreement in
the Credit Agreement or any other Transaction Document shall mean and be a
reference to the Credit Agreement as amended hereby and (ii) each reference to
the Sale Agreement in the Sale Agreement or any other Transaction Document shall
mean and be a reference to the Sale Agreement as amended hereby.

 

2



--------------------------------------------------------------------------------

(b) Except as specifically amended above, the Credit Agreement, the Sale
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Sale Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York, but after giving effect to federal
laws applicable to national banks.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRCW RECEIVABLES LLC, as the Borrower By:     Name: Title:

 

YRC WORLDWIDE INC., as the Servicer By:     Name: Title:

 

YRC INC., as an Originator By:     Name: Title:

 

USF REDDAWAY INC., as an Originator By:     Name: Title:

 

USF HOLLAND INC., as an Originator By:     Name: Title:

Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:     Name:   Title:  

[LENDER – PLEASE INSERT FULL LEGAL NAME IN

CAPS AND DELETE BRACKETS PRIOR TO EXECUTION],

as a Lender

By:     Name:   Title:   [FOR LENDERS REQUIRING 2 SIGNATURE BLOCKS:] By:    
Name:   Title:  

Signature Page to Omnibus Amendment